USCA4 Appeal: 22-4059      Doc: 37         Filed: 12/22/2022     Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-4059


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        MAURICE DWIGHT TOXEY,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Elizabeth City. James C. Dever III, District Judge. (2:21-cr-00010-D-1)


        Submitted: December 20, 2022                                Decided: December 22, 2022


        Before NIEMEYER and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Affirmed in part and dismissed in part by unpublished per curiam opinion.


        ON BRIEF: Elisa Cyre Salmon, SALMON LAW FIRM, LLP, Lillington, North Carolina,
        for Appellant. David A. Bragdon, Assistant United States Attorney, OFFICE OF THE
        UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-4059      Doc: 37          Filed: 12/22/2022     Pg: 2 of 3




        PER CURIAM:

               Maurice Dwight Toxey pled guilty, pursuant to a written plea agreement, to two

        counts of cocaine distribution, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C). The district

        court sentenced Toxey as a career offender to 144 months’ imprisonment. On appeal,

        counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating that

        there are no meritorious grounds for appeal but questioning whether Toxey’s sentence is

        reasonable. In a pro se supplemental brief, Toxey similarly challenges the reasonableness

        of his sentence. The Government moves to dismiss the appeal pursuant to the appeal

        waiver in Toxey’s plea agreement. We affirm in part and dismiss in part.

               “We review an [appeal] waiver de novo to determine whether the waiver is

        enforceable” and “will enforce the waiver if it is valid and if the issue being appealed falls

        within the scope of the waiver.” United States v. Boutcher, 998 F.3d 603, 608 (4th Cir.

        2021) (internal quotation marks omitted). An appeal waiver is valid if the defendant enters

        it “knowingly and intelligently, a determination that we make by considering the totality

        of the circumstances.” Id. “Generally though, if a district court questions a defendant

        regarding the waiver of appellate rights during the [Fed. R. Crim. P.] 11 colloquy and the

        record indicates that the defendant understood the full significance of the waiver, the

        waiver is valid.” United States v. McCoy, 895 F.3d 358, 362 (4th Cir. 2018) (internal

        quotation marks omitted).

               Our review of the record confirms that Toxey was competent to enter a plea, that he

        knowingly and intelligently waived his right to appeal, and that his challenge to his

        sentence falls squarely within the scope of the appeal waiver. Moreover, contrary to

                                                      2
USCA4 Appeal: 22-4059         Doc: 37       Filed: 12/22/2022     Pg: 3 of 3




        counsel’s contention, the Government timely filed its motion to dismiss. See 4th Cir. R.

        27(f)(2). Accordingly, we grant the Government’s motion to dismiss in part and dismiss

        the appeal as to all issues within the waiver’s scope, including the sentencing challenges

        raised by Toxey and Anders counsel.

               In accordance with Anders, we have reviewed the entire record in this case and have

        found no potentially meritorious grounds for appeal outside the scope of Toxey’s valid

        appeal waiver. We therefore deny the Government’s motion in part and affirm the

        remainder of the criminal judgment. This court requires that counsel inform Toxey, in

        writing, of the right to petition the Supreme Court of the United States for further review.

        If Toxey requests that a petition be filed, but counsel believes that such a petition would be

        frivolous, then counsel may move in this court for leave to withdraw from representation.

        Counsel’s motion must state that a copy thereof was served on Toxey.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                               AFFIRMED IN PART,
                                                                               DISMISSED IN PART




                                                      3